— Order, Supreme Court, New York County (Harold Tompkins, J.), entered April 23, 1992, which denied petitioner’s application to stay arbitration, and dismissed the petition, unanimously affirmed, with costs.
The record supports the IAS Court’s finding that petitioner signed the larger of the two purchase orders on its own behalf *382and not as an agent of an accommodating third party. Since the two purchase orders, both of which contained an arbitration clause, were issued simultaneously and involved identical goods, it is clear that they were part and parcel of a single transaction. Given these circumstances, petitioner’s signature on the larger purchase order, together with its acceptance without objection of confirmations for both purchase orders, both of which contained an arbitration clause, evinced its agreement to arbitrate disputes arising under the smaller purchase order as well as the larger (cf., Michel & Co. v Anabasis Trade, 50 NY2d 951; see also, Matter of Boutique Indus. [Fair-Tex Mills], 90 AD2d 737). Concur — Sullivan, J. R, Milonas, Kupferman and Rubin, JJ.